Citation Nr: 0425438	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  97-25 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbar degenerative disc disease (formerly evaluated as 
chronic sacroiliac strain) since June 12, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2003, the Board remanded the case for 
reassessment under new spine regulations.  A March 2004 
supplemental statement of the case issued by the Washington 
DC, Appeals Management Center did so, but the record fails to 
illustrate issuance of necessary and appropriate notice of 
the Veterans Claims Assistance Act, 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) (VCAA).  

Though the veteran's claim was initiated pre-VCAA, the claim 
was pending at and after VCAA enactment, and as such, the 
veteran is still legally entitled to content-complying VCAA 
notice for an increased rating claim, and VA is legally 
required to provide this information in a proper format.  
Additionally, a March 2004 statement made on the veteran's 
behalf noted his back disability "has increased in 
severity."  As a result, the veteran should be afforded a VA 
examination.  It is noted, incidentally, that the most recent 
VA examination in July 2003 changed the diagnosis of the 
veteran's disability to lumbar osteoarthritis.  The next VA 
examiner should have access to the claims file in order to 
resolve varying diagnoses to facilitate consistent and 
comprehensive evaluations under the rating schedular.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send the veteran an 
appropriate letter to ensure compliance 
with the notice and assistance 
requirements in the VCAA.  

2.  The veteran should be scheduled for 
a VA medical examination to determine 
the current severity of the low back 
disability.  The veteran's claims 
folder must be made available to the 
examiner.  The examiner should be 
requested to delineate all 
manifestations of the veteran's low 
back disability, to include any loss of 
motion or neurological abnormalities, 
and comment on the severity of these 
manifestations.  The examiner should 
also comment on whether the veteran's 
service-connected low back disability 
is productive of pain, weakened 
movement, excess fatigability, or 
incoordination on movement and, if so, 
the severity of such symptoms.

3.  Then, the RO should readjudicate 
the veteran's claim of an increased 
rating for a low back disability, 
applying the appropriate regulations in 
conjunction with any new diagnosis.  If 
the determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




